 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     FRANK FALZETTA, Cal. Bar No. 125146
 2   ffalzetta@sheppardmullin.com
     JEFFREY S. CROWE, Cal. Bar No. 216055
 3   jcrowe@sheppardmullin.com
     333 South Hope Street, 43rd Floor
 4   Los Angeles, California 90071-1422
     Telephone:    213.620.1780
 5   Facsimile:    213.620.1398

 6 STINSON LLP
   TODD A. NOTEBOOM (Pro Hac Vice)
 7 todd.noteboom@stinson.com
   50 South Sixth Street, Ste. 2600
 8 Minneapolis, MN 55402
   Telephone:    612.335.1894
 9 Facsimile:    612.335.1657

10 JEREMY ROOT (Pro Hac Vice)
   jeremy.root@stinson.com
11 230 W. McCarty Street
   Jefferson City, MO 64106
12 Telephone: 573.556.3609
   Facsimile:     573.556.3635
13
   COURTNEY J. HARRISON (Pro Hac Vice)
14 courtney.harrison@stinson.com
   1201 Walnut St., Ste 2900
15 Kansas City, MO 64106
   Telephone: 816.691.2354
16 Facsimile: 816.412.1172
17 Attorneys for Defendant STATE FARM LIFE
     INSURANCE COMPANY
18
                                      UNITED STATES DISTRICT COURT
19
                                    NORTHERN DISTRICT OF CALIFORNIA
20
   ELIZABETH A. BALLY, Individually and On               Case No. 3:18-cv-04954-CRB
21 Behalf Of All Others Similarly Situated,
                                                         CLASS ACTION
22                     Plaintiff,                        STIPULATION TO CONTINUE
                                                         HEARING ON STATE FARM’S MOTION
23            vs.                                        FOR § 1292(b) CERTIFICATION OF
                                                         ORDER DENYING SUMMARY
24 STATE FARM LIFE INSURANCE                             JUDGMENT MOTION AND FOR STAY
     COMPANY,                                            ORDER
25                                                       Current Date:    November 8, 2019
                       Defendant.                        Proposed Date:   November 15, 2019
26
                                                         Complaint Filed:   08/15/2018
27                                                       Trial Date:        Not Set

28

     SMRH:4852-8580-5994.1          STIPULATION TO CONTINUE HEARING ON MOTION FOR LEAVE TO APPEAL
 1            TO THE HONORABLE COURT:

 2            Plaintiff Elizabeth A. Bally (“Plaintiff”) and defendant State Farm Life Insurance Company

 3 (“Defendant”), by and through their attorneys, enter into the following stipulation to continue the
 4 hearing on Defendant’s Motion for Section 1292(b) Certification of the Court’s Order denying
 5 Defendant’s Motion for Summary Judgment, and for Stay.
 6 I.         RECITALS.

 7             WHEREAS:

 8            1.       On August 15, 2018, Plaintiff filed her Class Action Complaint against Defendant in

 9 the United States District Court for the Northern District of California. [ECF 1.]
10            2.       On May 21, 2019, Defendant filed its Motion for Summary Judgment. [ECF 63.]

11            3.       On August 19, 2019, the Court entered its Order denying Defendant’s Motion for

12 Summary Judgment. [ECF 77.]
13            4.       On September 16, 2019, Defendant filed its Motion for Leave to Appeal the Court’s

14 Order denying summary judgment, pursuant to 28 U.S.C. section 1292(b), which Defendant
15 initially noticed for a November 1, 2019 hearing (hereinafter, the “1292(b) Motion”). [ECF 81.]
16            5.       The 1292(b) Motion has been fully briefed by the parties, with Plaintiff’s Opposition

17 Brief filed on September 30, 2019, and Defendant’s Reply Brief filed on October 7, 2019. [ECF
18 83-84.]
19            6.       On October 18, 2019, the Court entered an Order vacating the November 1, 2019

20 hearing on the 1292(b) Motion and resetting the hearing for November 8, 2019. [ECF 86.]
21            7.       Lead counsel for Defendant who will be arguing the 1292(b) Motion, Todd A.

22 Noteboom, is unavailable on November 8 because he will be in New York for a pre-scheduled
23 client matter.
24            8.       Counsel for Plaintiff and Defendant have met and conferred. Plaintiffs' position is

25 that State Farm's motion may be determined on the papers, but have no objection to moving the
26 hearing to November 15 should the court wish to hear argument. Defendant's counsel is available
27 on November 15, and Defendant continues to seek oral argument and believes that will be helpful
28 to the Court's determination of the issues.

                                                        -1-
     SMRH:4852-8580-5994.1        STIPULATION TO CONTINUE HEARING ON MOTION FOR LEAVE TO APPEAL
 1 II.        STIPULATION.

 2            Therefore, Plaintiff and Defendant, by and through their attorneys, hereby stipulate and

 3 respectfully request that if the Court wishes to hear argument that the Court reschedule the hearing
 4 on the 1292(b) Motion from November 8, 2019 to November 15, 2019, or such other date and time
                                                           November 22, 2019 at 10:00 a.m.
 5 convenient with the Court.
 6            IT IS SO STIPULATED.                                                             S DISTRICT
                                             Dated: October 24, 2019                        ATE           C
                                                                                           T




                                                                                                              O
                                                                                       S




                                                                                                               U
 7 Dated: October 23, 2019




                                                                                     ED




                                                                                                                RT
                                                                                                  VED




                                                                                 UNIT
                                                                                             APPRO
 8                                        STINSON LLP




                                                                                                                    R NIA
                                                                                                           reyer
                                                                                                  rles R. B




                                                                                  NO
 9                                                                                           e Cha




                                                                                                                   FO
                                          By                            /s/ Jeremy  RootJudg




                                                                                   RT




                                                                                                                   LI
10                                                                 TODD A. NOTEBOOMER




                                                                                     H




                                                                                                              A
                                                                                      N                 C
                                                                                                      F
                                                                       JEREMY ROOT      D IS T IC T O
                                                                                              R
11                                                       Attorneys for Defendant STATE FARM LIFE
                                                                  INSURANCE COMPANY
12
13
     Dated: October 23, 2019
14
                                          STUEVE SIEGEL HANSON LLP
15
16
                                          By                         /s/ Norman E. Siegel
17                                                                 NORMAN E. SIEGEL
                                                                     ETHAN M. LANGE
18                                                     Attorneys for Plaintiff ELIZABETH A. BALLY
19
20                                              ATTESTATION
21
              Pursuant to Local Rule 5-1(i)(3), I hereby attest that all signatories listed above, and on
22
     whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.
23
              Executed this 23rd day of October 2019, at Jefferson City, Missouri.
24
                                                                    /s/ Jeremy Root
25                                                                JEREMY ROOT
26
27
28

                                                        -2-
     SMRH:4852-8580-5994.1       STIPULATION TO CONTINUE HEARING ON MOTION FOR LEAVE TO APPEAL
